Citation Nr: 9923086	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  96-36 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
December 1970.  He has numerous periods of verified inactive 
and active duty for training in the Naval Reserves.  

This appeal arises from a June 1996 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO), which found that no new and 
material evidence had been received sufficient to reopen a 
claim for service connection for a right knee disability.  

The Board remanded the instant claim in September 1997, 
indicating, in pertinent part, that the veteran's sworn 
testimony before a hearing officer at the RO in 
September 1996, resulted in a decision by the hearing officer 
indicating that new and material evidence had been received 
to reopen the claim for service connection for a right knee 
disability and that the reopened claim had been denied.  
However, the United States Court of Appeals, Federal Circuit, 
has since held that the Board of Veterans' Appeals (Board) is 
required to determine whether new and material evidence has 
been presented before it can reopen a claim and readjudicate 
service connection or the issues going to the merits.  What 
the regional office may have determined in this regard is 
irrelevant.  Barnett v. Brown, 83 F.3d. 1380 (Fed. Cir. 
1996).  Although it was determined that the hearing officer 
at the RO had reopened the instant claim, that is a 
determination that must be made by the Board in the first 
instance, prior to further adjudication of the claim.  
Therefore, the claim is appropriately reflected on the title 
page as an issue of new and material evidence and the claim 
will be adjudicated as such.  




FINDINGS OF FACT

1.  Service connection for a right knee disability was denied 
by rating decision of July 1971, and no appeal was filed by 
the veteran within one year of receiving notice of the 
decision.  

2.  Evidence received since the RO's 1971 decision includes 
personal hearing testimony and medical records of treatment 
prior to and after service, during the veteran's reserve duty 
and a VA examination report.  The veteran's medical records 
prior to service show that the veteran sustained a right knee 
injury prior to service.  

3.  The medical evidence prior to service was not previously 
considered and is so significant that it must be considered 
to fairly decide the merits of the claim.  

4.  The veteran's claim that his preexisting right knee 
disability increased in severity in service is not 
accompanied by medical evidence to support that allegation.  

5.  The veteran's claim for service connection for a right 
knee disability is not plausible.  


CONCLUSIONS OF LAW

1.  The evidence submitted since the July 1971 rating 
decision is new and material and the claim for service 
connection for a right knee disability is reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1998).

2.  The claim for service connection for entitlement to 
service connection for a right knee disability is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative assert that service 
connection is warranted for a right knee disability.  Service 
connection for a right knee disability was denied by rating 
decision of July 1971.  He was notified by letter of that 
same month that service connection was denied for a right 
knee disability .  A timely appeal was not taken within one 
year of the date of notice of the RO's action, and that 
decision became final.  
Although the RO's rating action in 1971 became final, 
applicable criteria provide that if new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108.  
Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by active military service.  38 U.S.C.A. § 1110 
(West 1991).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306 (1998).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 U.S.C.A. § 1111 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.304 (b) (1998).  

The evidence of record considered by the RO at the time of 
the July 1971 decision may be briefly summarized.  Service 
medical records show that on November 1969 examination 
conducted at the time of the veteran's entry onto active 
duty, there was no history reported of a right knee injury.  
The veteran did indicate "yes" on the Report of Medical 
History when asked "have you ever had or have you now" a 
"trick" or locked knee.  A notation was made relating to 
the fracture of his left knee in 1968.  He denied swelling or 
locking.  He was found qualified for enlistment.  

In August 1970, while on active duty, the veteran was seen in 
the orthopedic clinic because of a football injury.  It was 
noted that the veteran's knee locked and a request was made 
that orthopedics evaluate his knee.  The provisional 
diagnosis was rule out torn meniscus.  The medical records 
did not indicate which knee was problematic.  The examiner 
stated that the history was difficult to evaluate.  The 
symptoms suggested lateral patellar subluxation and symptoms 
of the posteriorly lateral side of the knee.  Physical 
examination revealed full range of motion and stable varus 
valgus drawer and rotation.  There was tenderness noted 
around the fibrous head area of the patella.  There were no 
abnormalities visualized on x-ray examination.  The 
impression was a suspected lateral meniscus tear.  The 
examiner stated that it was difficult to be sure that this 
was not also a lateral patellar subluxation.  The examiner 
also recommended a period of observation and follow-up and 
stated that this may come down to the necessity of surgery.  

In October 1970, x-ray films of the right knee obtained 
revealed no evidence of bone, joint, or soft tissue 
pathology.  Some prominence of the upper lateral tibia at the 
upper tibia fibular joint was noted.  This was felt to be a 
variation of normal and not to be pathological.  No 
coexistent bone sclerosis, erosion or destruction was seen.  
The fabella was identified.  The impression was a normal 
right knee with variation as described involving the upper 
lateral tibia.  

In December  1970, the veteran was seen again for pain behind 
the right lateral knee.  It was indicated that there had been 
no recent history of injury to the right knee.  He had been 
treated two to three weeks prior with heat with no results.  
He complained that the knee often locked and that there was a 
history of a ligament injury prior to service.  Physical 
examination revealed slight joint fluid in the right knee.  
The knee was not tender.  McMurray's sign was not present.  
The impression was torn lateral collateral ligament of the 
right knee, rule out meniscus.  Separation examination of the 
same month revealed no findings, treatment or diagnosis of a 
right knee disability.  

In February 1971, the veteran applied for service connection 
for torn cartilage of the right knee.  He related that it 
occurred in the fall of 1970.  

In April 1971, the veteran underwent a VA examination.  The 
examiner stated that there were no service records available 
for review, but the veteran related that he "fractured his 
ligament in the right knee playing football" in Newport, 
Rhode Island, in December 1969.  He stated that the right 
knee was asymptomatic at the time of the VA examination, but 
he related that it formerly would catch and he would have to 
have his right knee pulled out.  He also stated that there 
was aching in the knee at that time.  Physical examination 
revealed the contours of the right knee were normal.  There 
was no instability of the right knee.  It measured 15 1/2 
inches to 15 inches for the left.  The right thigh measured 
22 3/4 inches to 23 inches for the left and the right.  The 
veteran was able to squat, hold and rise without difficulty 
and walked without a limp.  There was full motion of the 
right knee, no redness, swelling, atrophy or tenderness.  All 
of the other joints had full motion, no redness, swelling, 
atrophy or tenderness.  The pertinent diagnosis was torn 
cartilage of the right knee, asymptomatic this examination.  

By rating decision of July 1971, service connection was 
denied for residuals of a right knee injury based on the 
clinical records showing a history of previous injury to the 
veteran's right knee and no information showing an 
intervening injury or evidence of permanent aggravation.  The 
veteran was notified of the denial and did not appeal within 
one year of the notification of the denial.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (a).  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet.App. 510 (1992).  

It should be noted that the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court) has 
indicated that, when determining whether or not new and 
material evidence has been presented, consideration must be 
given to all evidence received since the last final denial on 
any basis, not the last time the case was denied on the 
merits.  Evans v. Brown, 9 Vet.App. 273 (1996).  The last 
final denial for service connection for residuals of a right 
knee disability was by RO decision of July 1971.  Thus, the 
question now before the Board is whether new and material 
evidence has been added to the record subsequent to the 
July 1971 denial, warranting a reopening of the veteran's 
claim.  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Court of 
Appeals) held invalid the test applied in that case by the 
Board and the Court for determining whether new and material 
evidence had been submitted to warrant reopening of a claim 
for service connection.  Specifically, the Court of Appeals 
held that "new and material evidence" as provided in 38 
C.F.R. § 3.156(a), as a requirement to reopen a finally 
disallowed claim, had been impermissibly defined in Colvin v. 
Derwinski, 1 Vet.App. 171, 174 (1991) as requiring "a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome" (emphasis added).  Thus, the Board must 
use 38 C.F.R. § 3.156(a) solely to determine whether new and 
material evidence has been submitted sufficient to reopen the 
veteran's claim.  In this case, the RO cited the 
impermissible law in Colvin in the statement of the case 
(SOC).  However, when the hearing officer made his decision 
in September 1996, none of the impermissible Colvin language 
was recited.  Further, after the claim was returned to the 
Board and a supplemental statement of the case (SSOC) was 
prepared after its September 1996 remand, the RO appears to 
have set forth the requirements in 38 C.F.R. § 3.156 when it 
made its most recent determination. Additionally, the most 
recent law set forth in Elkins v. West, 12 Vet.App. 209 
(1999) was cited.  Further, the RO has found that new and 
material evidence was submitted.  The failure to apply the 
proper standard is not at issue in this case.  

In Elkins v. West, 12 Vet.App. 209 (1999), the Court held 
that the two step analysis previously set out in Manio v. 
Derwinski, 1 Vet.App. 140 (1991), for reopening claims became 
a three-step process under the Court of Appeals' holding in 
Hodge.  The Secretary must first determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based on all the evidence and presuming 
the credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(a); and third, if the claim is 
well grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  

The evidence submitted in support of reopening this claim 
includes Naval Reserve medical records from 1978 to 1993, 
Salem Orthopaedic and Sports Medicine records, a May 1996 VA 
examination report, personal hearing testimony before a 
hearing officer at the RO in September 1996, September 1968 
private medical records from K.B. Reynolds Memorial Hospital 
and verification of the veteran's active duty for training 
dates.  Nearly all of this evidence is related to treatment 
after service, and does not substantiate that the veteran's 
right knee was injured prior to service and increased in 
severity while in service.  The 1968 private medical records 
from K.B. Reynolds Memorial Hospital are the only records so 
significant that they need to be considered to fairly decide 
the claim.  These records show that the veteran was injured 
playing high school football; he had tenderness over the 
medial joint line; there was pain when stress was applied 
over the medial collateral ligament; the ligament was intact; 
he was diagnosed with hemarthrosis of the right knee; his 
right knee was casted and he was released from the hospital, 
improved, the next day.  These records, specifically show an 
injury which occurred prior to service.  The credibility of 
the this evidence, for determining if it is new and material, 
is presumed.  This evidence is new and material and the claim 
as to service connection for a right knee disability is 
reopened.  

Under Elkins, the next question to be considered is whether 
the reopened claim is well grounded.  A claimant seeking 
benefits under a law administered by the Secretary of VA 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The Secretary has the duty to assist 
a claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a).  Thus, the threshold question to be answered is 
whether the veteran has presented a well-grounded claim.  A 
well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  If he 
has not presented a well grounded claim, his appeal must 
fail, and there is no duty to assist him further in the 
development of his claim as any additional development would 
be futile.  Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  

The veteran must satisfy three elements for a claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  See Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1992) and Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992).  
Second, there must be evidence of incurrence or aggravation 
of a disease or injury in service, as shown through lay or 
medical evidence.  See Layno v. Brown, 6 Vet.App. 465, 469 
(1994) and Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991).  
Lastly, there must be evidence of a nexus or relationship 
between the inservice injury or disease and the current 
disorder, as shown through medical evidence.  See Lathan v. 
Brown, 7 Vet.App. 359, 365 (1995) and Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993).  See also Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).  In determining whether a claim 
is well grounded, the Board is required to presume the 
truthfulness of the evidence.  Robinette v. Brown, 8 Vet.App. 
69, 77-78 (1995); King v. Brown, 5 Vet.App. 19, 21 (1993).  

In this case, the veteran has presented evidence of a current 
disability.  His May 1996 VA examination report shows that 
the knee was stable and that there was some swelling and 
atrophy noted on examination.  The x-rays were indicative of 
moderate osteoarthritic changes of the right knee.  The 
diagnosis was status post surgery of the right knee.  All of 
this shows that the veteran has a knee disability that was 
treated with arthroscopic surgery.  Therefore, the first 
element of a well grounded claim has been shown.  

Secondly, the veteran testified at a personal hearing before 
a hearing officer at the RO in September 1996 to a football 
injury of the right knee prior to service.  He asserted that 
he had no symptoms six months prior to service, no symptoms 
in basic or advanced training and his knee only became worse 
after he hit it on a table on ship and fell onto the deck.  
On the Report of Medical History upon entrance onto active 
duty it was noted that the veteran gave a history of a 
"trick" or locked knee.  These statements, presumed 
truthful and made on the record at the personal hearing, 
along with medical evidence of treatment for his knee in 
service, and the statement on entrance of a trick or locked 
knee, is enough to substantiate the second element of a well-
grounded claim.   

Finally, the veteran must establish the last element of a 
well-grounded claim.  By medical evidence, the veteran must 
provide a nexus between the preexisting injury and the 
present right knee disability.  This has not been done.  All 
that is shown on the veteran's naval reserve medical records 
is that the veteran had a left knee and right ankle 
disability after active service, although the veteran 
consistently stated on his Report of Medical Record that he 
had a "trick" or locked knee.  On only one occasion, in the 
August 1981 records, was there a medical history of right 
knee torn ligaments in 1968, which would have occurred prior 
to service.  None of those records provided a nexus between 
his present right knee disability and the preexisting injury 
as having increased in severity in service.  In fact, the 
most recent VA examination report of May 1996, cites no 
correlation between the veteran's present right knee 
disability and his knee injury prior to service or any 
complaints or treatment for the right knee in service.  Here, 
the only indication that the veteran has residuals of a 
preexisting right knee injury which increased in disability 
in service or which resulted in a new injury in service is 
the veteran's own assertion.  This assertion is not supported 
by the medical evidence of record.  It is well established 
that lay persons cannot provide testimony when an expert 
opinion is required.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  (See also Moray v. Brown, 5 Vet.App. 21 (1993) 
wherein the Court commented that lay assertions of medical 
causation will not suffice initially to establish a well-
grounded claim).  Therefore, since there is no medical 
evidence of a nexus between the veteran's present right knee 
disability and the preexisting right knee injury which is 
alleged to have increased in disability or a new injury which 
is alleged to have occurred in service, he has not met the 
initial burden under 38 U.S.C.A. § 5107(a) of presenting a 
well grounded claim for a right knee disability, and his 
claim must be denied.  


ORDER

Service connection for a right knee disability is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

